 Case 9:21-cv-00031-RC-KFG Document 1 Filed 02/24/21 Page 1 of 5 PageID #: 1



                                  UNITED STATES DISTRICT COURTS
                                    EASTERN DISTRICT OF TEXAS
                                        L fc i A DIVISION


                                                                             Case Number:
                            .       ?
                                                                                                        RC/ ra
             /X-
Name of Plaintiff(s)

                       'S/                      /tp/t

         M / <XX C



/ 3 T kpT z s p
NameofDefendant(s)




          COMPLAINT UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

       Note: If plaintiff is alleging employment discrimination based on race or color, please also see 42:U.S.C. 1981


1. This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for
       employment discrimination. Jurisdiction is specifically conferred on the court by 42
       U.S.C. 2000e-5. Equitable and other relief are also sought under 42 U.S.C. 2000e-5(g).




2.. Plaintiff, i /V J •                     , is a citizen of the United States
                          (name of plaintiff)

       and resides at /O6- C/T.C E                                                                 , Z67 //7
                                              (street address)                                         (city)


             (county) (state) (zip) (telephone)
 Case 9:21-cv-00031-RC-KFG Document 1 Filed 02/24/21 Page 2 of 5 PageID #: 2




3,. Defendant, _, resides at, or its business is
                          (name of defendant)

       located at ip£rict///ze& Sk£€i .
                            (street address) (city)

        Fc          T         , QcOKGiA ,                                      3 (
            (county) (state) (zip) (telephone)



4. Plaintiff sought employment from the defendant or was employed by the defendant

       at                  F                          4                     ,
                           (street address) (city)


                 (county) (state) (zip)

5. Defendant discriminated against plaintiff in the manner indicated in paragraphs 9 and 10

       of the complaint on or about                          __ Ol S. 3 Ao/               .
                                                  (month, day, year)

6. Plaintiff filed charges against the defendant with the Equal Employment Opportunity
       Commission charging defendant with the acts of discrimination indicated in paragraphs
       9 and 10 of this complaint on or about 02 .
                                                 (month, day, year)



7. The Equal Employment Commission issued a Notice of Right to Sue which was
       received by plaintiff on 02. /                                            02/ .
                     (month day, year)
Case 9:21-cv-00031-RC-KFG Document 1 Filed 02/24/21 Page 3 of 5 PageID #: 3



8. Because of plaintiffs (1) race, (2) color, (3) sex,

      (4) national origin, defendant:


      a. failed to employ plaintiff.

      b. terminated plaintiffs employment.

      c. failed to promote plaintiff.

      d.       ___ Other




9. The circumstances under which the defendant discriminated against plaintiff were as
       follows:




                      A r /2 77             T/f



                          ouF/ym                  /ze       M r'//o&



                                             p/F// TA4F p F/              I -
Case 9:21-cv-00031-RC-KFG Document 1 Filed 02/24/21 Page 4 of 5 PageID #: 4




10. The acts set forth in paragraph 9 of this complaint:

       a. are stil being commit ed by defendant.

      b.               are no longer being committed by defendant.

       c.              defendant may still be committing the acts.

11.   Plaintiff attaches to this complaint a copy of the charges filed with the Equal
      Employment Opportunity Commission which charges are submitted as a brief statement
      of the facts supporting this complaint. WHEREFORE, Plaintiff prays that the Court
      grant the following relief to the plaintiff:

                                  a. Defendant be directed to employ plaintif .

                                 b.                 Defendant be directed to re-employ plaintiff.

                                  c.                Defendant be directed to promote plaintiff.

                                  d.                                              Defendant be directed to   and that the

                                  Court grant such relief as may be appropriate, including injunctive orders,

                                 damages, costs and attorney s fees.
               Case 9:21-cv-00031-RC-KFG Document 1 Filed 02/24/21 Page 5 of 5 PageID #: 5
EEOC Form 161 (11/16)                    U.S. Equal Employment Opportunity Co ission

                                           Dismissal and Notice of Rights
To: Betty Daniels From: San Antonio Field Office
           106 Misty Wood Circle 5410 Fredericksburg Rd
           Lufkin, TX 75904 Suite 200
                                                                                                San Antonio, TX 78229


                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                 Telephone o.

                                               Jaime Valdez,
31C-2020-00798                                 State & Local Coordinator                                            (210) 640-7548
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge

                 The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                 information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                 the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)
                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscri ination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal an of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (ERA): ERA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged ERA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.




           GEORGIA-PACIFIC CORPORATION
           EQUAL OPPORTUNITY & HR COMPLIANCE
           Attn: Kenan Smith/EEO Specialist
            133 Peachtree Street Ne, 14th Floor
           Atlanta, GA 30303
